Citation Nr: 0614419	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  02-14 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hypertension and a 
heart disorder, to include atrial fibrillation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from August 1947 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Albuquerque, New Mexico.


FINDING OF FACT

Competent, probative evidence does not reveal a diagnosis of 
a cardiovascular disability during service or within one year 
of the veteran's discharge from active duty or relate his 
current cardiovascular disability to his military service or 
any incident therein.


CONCLUSION OF LAW

Hypertension and a heart disorder, to include atrial 
fibrillation, were not incurred in or aggravated by the 
veteran's active duty, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Claim

The veteran has indicated via testimony and correspondence 
that while in service he suffered from chest pains and was 
under extreme stress and work pressure.  See also March 2000 
lay statement.  During an April 2002 personal hearing at the 
RO and an April 2003 hearing before the undersigned acting 
Board member, sitting at the RO, the veteran offered specific 
contentions which the Board will address together for the 
sake of clarity.  He contended that he was hospitalized at 
the naval hospital in Yukuska, Japan for about one month in 
approximately September, October or November 1965.  He 
believed that during this time, he experienced an episode of 
atrial fibrillation.  The veteran also testified that he was 
treated for high blood pressure at Madigan Hospital in 
Seattle, Washington, from 1967, 1968 or 1969 (shortly after 
separation from service) to 1974.

The Board notes that the service medical records which are 
currently of record include a sick call treatment record from 
an aid station which appears to be dated October 17, 1965.  
It reflects that the veteran reported complaints of shortness 
of breath and a tight feeling in his chest.  He stated that 
he had approximately 15 episodes similar to this since June 
1965.  A United States Naval Hospital summary shows that the 
veteran was admitted on October 22, 1965, and discharged on 
November 4, 1965.  It was noted that he had been in good 
health until developing shortness of breath four months prior 
to admission.  A diagnosis of pulmonary hilar adenopathy had 
been made prior to admission.  During the hospitalization, he 
did not have any further episodes of shortness of breath, but 
he did develop an upper respiratory infection.  Another 
service medical record dated in November 1965 indicates that 
the veteran had difficulty breathing and a history consistent 
with episodes of hyperventilation.  A record dated in 
September 1966 shows the veteran still had shortness of 
breath at times and stated that he almost passed out.

The Board notes, however, that none of the foregoing service 
medical treatment records contains a diagnosis of a 
cardiovascular disorder.  In addition, his November 1966 
report of medical examination for retirement indicates that 
his heart was evaluated as normal.  Thus, the evidence fails 
to show the diagnosis of a cardiovascular disability while 
the veteran was on active duty.  

The Board further notes that there is no competent evidence 
that a cardiovascular disease was manifest to a compensable 
degree within a year of separation from service.  Although 
the veteran's assertions are to the effect that he was 
treated for hypertension within one year of his February 1967 
discharge from active duty, a May 1985 record notes the 
veteran had only a three-year history of hypertension.  

The Board finds that the contemporaneous history recorded in 
a medical treatment record has higher probative value than 
the lay testimony presented many years later.  As such, 
service connection is not warranted on a presumptive basis.

The veteran is currently diagnosed with a heart disability.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  However, 
after reviewing the evidence of record, including the 
veteran's testimony, the Board finds that the evidence weighs 
against the claim.  Although the veteran is competent to 
indicate that his current symptoms are similar to his 
symptoms while in service, as a layperson he is not competent 
to provide a medical nexus opinion between his currently 
diagnosed heart disability and his in-service complaints.

The February 2004 VA examination report reflects that the 
examiner indicated that it was not as likely as not that the 
veteran's current cardiovascular condition, including atrial 
fibrillation, was related to the veteran's in-service 
complaints.  In reaching this conclusion, the examiner 
reviewed the veteran's claims file carefully and thoroughly, 
making specific references to the symptoms reported by the 
veteran during service.  The VA examiner also noted that a 
post service medical record dated in March 2000 reported a 
history of over six years of atrial fibrillation.  The VA 
examiner concluded therefore that the best estimate for first 
diagnosis of atrial fibrillation was in the year 1994.  The 
VA examiner further noted the best estimate for the diagnosis 
of hypertension was in the year 1981.  This VA opinion is the 
only competent medical opinion which is of record and it 
weighs against the veteran's claim.  As such, service 
connection is not warranted.  As the weight of the evidence 
is against the veteran's service connection claim, this 
appeal is denied.  See Russo v. Brown, 9 Vet. App. 46, 51 
(1996) (while VA has a heightened duty to consider the 
benefit-of-the-doubt rule when a veteran's service medical 
records are presumed destroyed, the legal standard for 
proving a claim is not lowered).

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

The veteran was sent a letter in March 2002 by which he was 
notified of the principles of service connection, informed of 
the evidence necessary substantiate his claim that he was 
expected to provide, the evidence VA would seek, and asked to 
send information describing the evidence or evidence itself 
to VA.  He was similarly notified by letter in March 2005 at 
which time he was specifically requested to submit any 
additional evidence in that pertained to his claim.  The 
veteran was afforded an adequate period of time to respond to 
those letters.  Thus, the Board considers notice requirements 
met such that this decision is not prejudicial to the 
veteran. 

While the veteran was provided with the type of information 
and evidence needed to substantiate his service connection 
claim, he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  Despite inadequate notice provided 
to the appellant on these latter two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In that regard, as the Board 
concludes above that the weight of the evidence is against 
the veteran's service connection claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  A medical opinion was obtained and transcripts of 
his hearings are of record.  Limited service records are of 
record and additional records were not found.  However, the 
records that are available have been carefully considered in 
conjunction with the veteran's current statements.  The 
veteran was notified via the March 2005 supplemental 
statement of the case that attempts to obtain medical records 
immediately following his discharge were unsuccessful.  See 
38 C.F.R. § 3.159(e) (2005).  Further assistance to the 
veteran regarding development of evidence is not required, 
and would be unproductive and futile.


ORDER

Service connection for hypertension and a heart disorder, to 
include atrial fibrillation, is denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


